MEMORANDUM **
Guetatchew Fikrou appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) affirmance of the bankruptcy court’s summary judgment in favor of defendants in his adversary action, which challenged the transfer of property. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We independently review the BAP decision. See United States v. Battley (In re Kimura), 969 F.2d 806, 810 (9th Cir.1992). We review for clear error the bankruptcy court’s findings of fact, and we review de novo its conclusions of law. See id. We affirm for the reasons stated in the BAP’s memorandum disposition filed December 20, 2000.
Fikrou’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.